UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:November 6, 2014 CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) Item 5.07Submission of Matters to a Vote of the Security Holders As of November 5, 2014, Capstone Companies, Inc., a Florida corporation, (“Reporting Company”) received written consents from holders of record of shares of the Common Stock, $0.0001 par value per share, of the Reporting Company (“Common Stock”) sufficient to approve the following proposed corporate actions and to do so without and in lieu of the conduct of a shareholders meeting.The proposed corporate actions were approved by shareholders owning more than 50% of the issued and outstanding shares of the Common Stock as of October 28, 2014.The following proposed corporate actions will not be effective until 20 days after the mailing of an information statement to all holders of record of the Common Stock as of October 28, 2014.The Reporting Company intends to mail and file with the Commission the information statement on or before November 8, 2014. The proposed corporate actions and the tally of written consents cast, all such corporate actions being approved by written consents representing 333,362,759 shares of Common Stock, being 51.0% of the issued and outstanding shares of Common Stock as of October 28, 2014, are: Proposal No. 1: Election of 5 nominees to serve as directors to serve until the election of successors and the assumption of office by such successors in 2015.Nominees were nominated by Reporting Company Board of Directors. Name Votes For Votes Against Votes Abstain Stewart Wallach, Chairman 0 0 Gerry McClinton 0 0 Jeffrey Postal 0 0 Jeffrey Guzy, Outside Director 0 0 Larry Sloven 0 0 All nominees were elected. Proposal No. 2:To ratify the appointment of Robison Hill & Co. as Reporting Company’s public auditor for the fiscal year 2014.The written consents cast on this proposal were as follows: Votes For Votes Against Votes Abstain 0 0 Proposal 2 was approved. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date:November 6, 2014 By: /s/ Gerry McClinton Gerry McClinton, Chief Financial Officer and Chief Operating Officer
